          Case 1:16-cv-10613-ADB Document 89 Filed 02/14/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
AMERICAN CIVIL LIBERTIES UNION, )
et al.,                             )
                                    )
        Plaintiffs,                 )
                                    )
        v.                          )   Civil Action No. 16-10613-ADB
                                    )
UNITED STATES DEPARTMENT OF         )
EDUCATION,                          )
                                    )
        Defendant.                  )
____________________________________)

 DEFENDANT UNITED STATES DEPARTMENT OF EDUCATION’S MOTION TO LIFT
                              STAY

       Defendant, the United States Department of Education (“Defendant”), by its attorney,

Andrew E. Lelling, United States Attorney for the District of Massachusetts, respectfully

requests that the Court lift the stay in this matter. The grounds for this motion are as follows:

       On January 4, 2019, the Court granted a stay of (ECF No. 88), due to the fact that the

appropriations to the Department of Justice had lapsed. This resulted in the fact that the

Department attorney responsible for this case and a significant amount of other cases was not

authorized to work on them for a thirty-five day period. When appropriations were restored on

January 25, 2019, the Department was once again authorized to address non-excepted cases.

Accordingly, the United States moves the Court to lift the stay.




                                                 1
          Case 1:16-cv-10613-ADB Document 89 Filed 02/14/19 Page 2 of 2



       WHEREFORE, the defendant requests that its motion be granted.

                                              Respectfully submitted,

                                              ANDREW E. LELLING,
                                              United States Attorney

                                       By:    /s/ Michael Sady
                                              Michael Sady (BBO #552934)
                                              Assistant U.S. Attorney
                                              U.S. Attorney’s Office
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3100
                                              michael.sady@usdoj.gov


                              LOCAL RULE 7.1 CERTIFICATION

       The undersigned counsel asserts that he has conferred with the Plaintiff regarding this
Motion to narrow the issues.
                                                    /s/Michael Sady
                                                    Michael Sady
Dated: February 14, 2018                            Assistant U.S. Attorney


                                  CERTIFICATE OF SERVICE
        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Michael Sady
                                                      Michael Sady
                                                      Assistant U.S. Attorney
Dated: February 14, 2019




                                                  2
